Exhibit 10.2

 

[Letterhead of Coty Inc.]

 

December 3, 2013

 

Sérgio Pedreiro
601 Lake Avenue
Greenwich, CT 06830

 

Dear Sérgio:

 

This letter (the “Agreement”) confirms our mutual agreement with regard to your
separation from and transition services for Coty Inc. (the “Company”). Your
employment agreement with the Company dated November 18, 2008 (the “Employment
Agreement”) shall be deemed modified to the extent inconsistent with this
Agreement. Terms not otherwise defined in this Agreement have the meaning given
those terms under the Employment Agreement.

 

1.Separation. Your employment with the Company and the Employment Agreement will
terminate on March 31, 2014 (your “Scheduled Termination Date”) or such earlier
date on which your employment ends by reason of a termination of your employment
by the Company for Cause. The date your employment with the Company actually
terminates is referred to in this Agreement as the “Termination Date” and the
period beginning on the date of this Agreement and ending on the Termination
Date is referred to as the “Employment Period.” The Company agrees that it will
not terminate your employment without Cause before the Scheduled Termination
Date, and you agree that any advance notice requirement with respect to the
termination of your employment or of the Employment Agreement is deemed
satisfied by this Agreement.

 

2.Transition Services. Your current role and duties as the Company’s Chief
Financial Officer will continue through the arrival of your successor, who will
become the Company’s Chief Financial Officer on or about January 1, 2014 or, if
earlier, your Termination Date (the earlier of such dates being referred to in
this Agreement as the “Transition Date”). For the remainder of the Employment
Period you will assist in transitioning your duties to your successor and be
assigned to special projects that are consistent with this transition.

 

3.Resignation from Positions. As of the Transition Date you will be deemed to
have resigned from all officer and director positions that you may have held
with the Company or its affiliates (collectively, “Coty”). If for any reason
this paragraph 3 is deemed insufficient to effect any such resignation, you
hereby authorize the Secretary of the Company or its affiliate to execute such
documents or instruments as may be deemed reasonably necessary or desirable to
effect such resignation, and to act as your attorney-in-fact solely for the
purpose of so effecting such

 



resignation.

 

4.Compensation and Benefits After Separation.

 

(a)Accrued Benefits. Upon the termination of your employment for any reason you
will be entitled to your Accrued Benefits. For purposes of this Agreement,
“Accrued Benefits” means (i) your accrued but unpaid salary as of the
Termination Date, (ii) payment of any accrued but unused vacation, and (iii) any
amounts or benefits to which you are entitled under the applicable terms of any
benefit plan, agreement or other arrangement of Coty as of the Termination Date.

 

(b)COBRA. You will receive general information about your right to elect
continuation coverage under the Consolidated Omnibus Budget Reconciliation Act
(“COBRA”).

 

(c)Within 30 business days following the Termination Date, you will be paid for
any previously un-reimbursed business expenses you incurred prior to the
Termination Date in accordance with usual Company guidelines and practices.

 

5.Conditional Compensation and Benefits. Provided that (i) you remain
continuously employed by the Company through the earlier of (x) your Scheduled
Termination Date or (y) your termination of employment by the Company for any
reason other than Cause, and (ii) you execute the Release attached hereto as
Exhibit A during the 21-day period beginning on your Termination Date, and do
not timely revoke the Release, the Company will provide you with the following
compensation and benefits (the “Conditional Compensation and Benefits”):

 

(a)Separation Payment. You will be paid four hundred twelve thousand five
hundred dollars ($412,500), less applicable statutory deductions and authorized
withholdings (the “Separation Payment”), representing base salary for the
9-month period (the “Salary Continuation Period”) that begins the day after the
Termination Date, payable semi-monthly in accordance with the Company’s regular
payroll practices. This Separation Payment shall not be reduced, or be applied
against, any payments of salary or Accrued Benefits for the Employment Period,
except as provided in the following paragraph; and

 

(b)Benefits Continuation. You will continue to be eligible to participate in the
Company’s medical and dental plans for active employees, on the same
cost-sharing basis as if you were actively employed, during the period (the
“Benefits Continuation Period”) beginning the day after your Termination Date
and ending on the earlier of (i) the last day of the Salary Continuation Period
or (ii) the date you become eligible to participate in another employer’s health
care insurance plans. During the Benefits Continuation Period the employee
portion of the premiums for such coverage will be

2



deducted from the Separation Payment. Upon the expiration of the Benefits
Continuation Period, in the event that you are eligible and elect COBRA
continuation coverage you shall be solely responsible for your portion of any
group medical and dental insurance premiums, including all administrative
charges. You agree to notify the Company within two business days following the
commencement of any full-time employment prior to the last day of the Salary
Continuation Period.

 

6.Equity Grants. In consideration for the providing Transition Services through
the Termination Date as provided in Section 2 hereof and for executing the
Release attached hereto as Exhibit A, (i) your stock option awards granted on
March 2, 2009 and on March 9, 2009 will vest as scheduled on March 2, 2014 and
on March 9, 2014 respectively; and (ii) your equity award for IPO Units granted
on September 14, 2010 shall vest as scheduled on June 13, 2014, in each case as
if your employment had continued without any break in service.

 

7.Taxes and Withholding. Amounts payable under this Agreement will be reduced by
applicable withholding taxes. The parties intend that any payments under this
Agreement satisfy the requirements of Section 409A of the Internal Revenue Code
to the extent applicable, and the Agreement will be interpreted in accordance
with such intent. However, the Company does not represent or warrant that this
Agreement will comply with Section 409A, and you shall bear sole responsibility
for payment of any Federal, state, or local income or other taxes or related
penalties associated with your receipt of any amounts pursuant to this
Agreement.

 

8.Nondisclosure. Except with prior written permission from the Company’s
Chairman, you agree not to disclose the terms and conditions of this Agreement
to anyone except (i) as reasonably necessary to enforce this Agreement; (ii) to
your attorneys and tax consultants; (iii) to your spouse; (iv) to any government
or self-regulatory agency; or (v) pursuant to compulsory legal process or a
court order.

 

9.Nondisparagement; Public Announcement.

 

(a)Both the Company and you agree to take no action or make any statement in any
form that is intended, or would reasonably be expected, to harm or disparage or
impair the reputation of the other.

 

(b)You and the Company will jointly prepare and issue a public announcement
regarding your departure, and you agree not to issue a different public
announcement without prior Company consent.

 

10.Confidentiality & Noncompetition Agreement. You acknowledge and agree that
you remain subject to the terms of the Coty Inc. Confidentiality, Invention &
Noncompetition Agreement between you and Coty Inc. dated 20 November 2008 (the
“Confidentiality & Noncompetition Agreement”). There shall be no other
solicitation or competition restrictions on your post-employment activities, and
no activity that is not prohibited by the Confidentiality and Noncompetition

3



Agreement may serve as the basis for any forfeiture, loss or delay of any
compensation or benefit under this Agreement or otherwise.

 

11.Entire Agreement.

 

(a)You acknowledge and agree that (i) you are not entitled to any additional
compensation, payments, or benefits from the Company other than as set forth in,
or preserved by, this Agreement, (ii) the Company has made no promises,
commitments or representations to you other than those contained in, or
preserved by, this Agreement, and (iii) you have not relied upon any statement
or representation made by the Company with respect to the basis or effect of
this Agreement.

 

(b)This Agreement, the Employment Agreement (as modified by this Agreement), and
the Confidentiality & Noncompetition Agreement contain the entire understanding
of the parties with respect to the subject matter hereof, and supersedes all
prior agreements and understandings, both written and oral, between the parties
with respect to the subject matter hereof. For the avoidance of doubt, except to
the extent inconsistent with this Agreement the Employment Agreement remains in
full force and effect through the Termination Date (and the provisions of the
Employment Agreement that by their nature survive beyond your termination of
employment shall remain in full force and effect beyond the Termination Date).

 

(c)This Agreement may not be changed orally, and no modification, amendment or
waiver of any of the provisions contained in this Agreement, nor any future
representation, promise or condition in connection with the subject matter
hereof, shall be binding upon any party unless made in a writing signed by such
party that expressly refers to the provision being modified, amended or waived.

 

12.Consultation with Counsel. You acknowledge that the Company has advised you
to consult with your attorney before signing this Agreement.

 

13.Assignment. You may not assign any of your rights or obligations under this
Agreement; provided, however, that you shall be entitled, to the extent
permitted under applicable law, to select and change a beneficiary or
beneficiaries to receive any compensation or benefit hereunder following your
death by giving written notice thereof. In the event of your death or a judicial
determination of your incompetence, references in this Agreement to you shall be
deemed, where appropriate, to refer to your beneficiary, estate or other legal
representative. The Company may assign its rights and delegate its duties
hereunder in whole or in part to any transferee of all or substantially all of
the assets or business of the Company. This Agreement shall inure to the benefit
of and shall be binding upon and enforceable by the Company and its permissible
assignees.

4



14.Severability. If any provision of this Agreement is held by any court of
competent jurisdiction to be illegal, void, or unenforceable, such provision
shall be of no force and effect. However, the illegality or unenforceability of
such provision shall have no effect upon, and shall not impair the
enforceability of, any other provision of this Agreement.

 

15.Interpretation. This Agreement shall be construed as a whole according to its
fair meaning, and shall not be construed strictly for or against you or the
Company. Unless the context indicates otherwise, the singular or plural number
shall be deemed to include the other, and the paragraph headings are intended
solely for convenience of reference and shall not be a part of this Agreement
for any other purpose.

 

16.Miscellaneous.

 

(a)The Company will reimburse you up to $10,000 for your legal fees and other
charges incurred by you in connection with your separation from the Company,
including the negotiation and drafting of this Agreement, not later than 30 days
after presentation of an invoice for the fees and charges together with
customary supporting documentation.

 

(b)You will continue to have all of your rights to indemnification, advancement
of expenses and insurance coverage, to the fullest extent permitted under the
bylaws of the Company and the Indemnification Agreement dated April 14, 2011
between you and the Company.

 

(c)In the event of any inconsistency between the provisions of this Agreement
and the provisions of any other document, the provisions of this Agreement shall
control to the extent more favorable to you.

 

(d)You shall be under no obligation to seek other employment, and there shall be
no offset against amounts or benefits due to you under this Agreement or
otherwise on account of any remuneration or benefits provided by any subsequent
employer.

 

(e)Any notice or other communication required or permitted hereunder shall be
sufficiently given only if delivered in person or by email or if sent by
registered or certified mail, postage prepaid, in your case, at the address
indicated on the first page of this Agreement, with in all cases a copy by email
and by registered or certified mail to Morrison Cohen LLP, 909 Third Avenue,
27th Floor, New York, NY 10022, Attn: Robert M. Sedgwick, Esq.
(rsedgwick@morrisoncohen.com), and in the case of the Company, to Coty Inc, 350
Fifth Avenue, New York, NY 10118, Attn: Jules Kaufman, General Counsel
(jules_kaufman@cotyinc.com) or such other address or number as shall be
furnished by notice as herein provided by either party to the other, and such
notice or communication pursuant to this paragraph

5



shall be deemed to have been given as of the date so delivered, or in the ease
of any notice delivered by mail, on the date such notice is received.

 

(f)Nothing in this Agreement or elsewhere shall prohibit or restrict you from
(i) retaining and utilizing all documentation relating to your personal
entitlements and obligations, and a copy of your rolodex and its electronic
equivalents; (ii) making truthful statements, and disclosing documents and
information, (A) when required by law, court order, subpoena or the like, (B)
when requested by a governmental or self-governing organization or body, or (C)
in any proceeding to enforce this Agreement; (iii) making disclosures to any
prospective employer solely to the extent necessary to inform such employer
concerning any restrictions on your freedom to perform services for such
employer; or (iv) making disclosures to your spouse, attorneys, tax advisors or
accountants, provided such individuals agree to be bound by the provisions of
this paragraph.

 

17.Counterparts; Delivery. This Agreement may be executed in more than one
counterpart, each of which shall be deemed an original, but all of which shall
constitute one and the same instrument, and may be delivered electronically or
by facsimile (including, without limitation, by “PDF”), with any such copy so
delivered having the effect of an originally executed copy.

 

18.Applicable Law. This Agreement is governed by the laws of the State of New
York, without regard to its conflict of laws provisions.

 

If this Agreement is acceptable to you, please indicate your agreement by
signing and dating the enclosed executed copy and returning it in the enclosed
envelope by December 3, 2013. If not signed and returned by such date this
Agreement will be of no further force or effect, and neither you nor the Company
will have any rights or obligations thereunder.

 

Sincerely,

 

/s/ Jules Kaufman   December 3, 2013   Jules Kaufman   Date   Senior Vice
President, General Counsel & Secretary     Coty Inc.      

 

I acknowledge that I have read this Agreement, and that I understand and
voluntarily accept its terms.

 

THIS IS A LEGALLY ENFORCEABLE DOCUMENT.

 

/s/ Sérgio Pedreiro   December 3, 2013   Sérgio Pedreiro   Date  

6



ATTACHMENT A

 

RELEASE
[TO BE EXECUTED NO EARLIER THAN THE TERMINATION DATE]

 

This RELEASE AGREEMENT (the “Release”), dated as of [Termination Date], 2014, is
entered into between Sérgio Pedreiro (“Pedreiro”) and Coty Inc. (the “Company”)
(each, a “Party”).

 

RECITALS

 

A            Pedreiro and the Company entered into an Agreement dated [insert
date] (the “Agreement”) concerning Pedreiro’s separation from service with the
Company. A blank copy of this Release was attached to the Agreement. Capitalized
terms not otherwise defined in this Release have the meaning given such terms in
the Agreement.

 

B            Under the Agreement, Pedreiro’s entitlement to the Conditional
Compensation and Benefits (as defined in the Agreement) are in consideration of
and conditioned upon his execution of this Release.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing and for other valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Pedreiro and the Company agree as follows.

 

1.Definitions. For purposes of this Release:

 

(a)“Pedreiro Parties” means Pedreiro and his heirs, beneficiaries, trustees,
administrators, executors, assigns, and legal representatives.

 

(b)“Company Parties” means the Company, its past and present direct and indirect
affiliates, predecessors, successors, and assigns, their respective past and
present officers, directors, employees, attorneys, representatives, and agents,
whether acting as agents or in their individual capacities, and any Company or
other applicable retirement or welfare plans (and their respective plan
administrators, fiduciaries, trustees, and insurers).

 

2.Release.

 

(a)In consideration of the agreements of the Company in the Agreement and in
this Release, and with the intention of binding the Pedreiro Parties, Pedreiro
hereby releases, waives, and forever discharges the Company Parties from, and
acknowledges full accord and satisfaction of, all Claims against the Company
Parties that he now has or may have in the future. As used in this Release,
“Claims” means claims of any kind under any legal or equitable theory, whether
known or unknown, and whether asserted or unasserted, by reason of any act,
omission, transaction, agreement or occurrence, from the beginning of time
through the execution of this Release, including, without limitation:

7



(i)claims relating to or arising from Pedreiro’s employment, or termination of
his employment, with the Company, including claims for bonuses or severance
entitlements;

 

(ii)claims for employee benefits, including claims under the Employee Retirement
Income Security Act of 1974; provided, however, that nothing in this Release is
intended to release, diminish, or otherwise affect any vested monies or other
vested benefits to which Pedreiro may be entitled under any savings or
retirement plan of the Company;

 

(iii)contract or quasi-contract claims;

 

(iv)claims of employment discrimination, harassment or retaliation, including
claims under Title VII of the Civil Rights Act of 1964, the Civil Rights Acts of
1866 and 1991, the Americans with Disabilities Act, the Age Discrimination in
Employment Act, the Older Workers Benefit Protection Act, the Family & Medical
Leave Act, the New York State and New York City Human Rights Laws, the New York
Whistleblower Law, the New York Labor Law, the New York Civil Rights Law, and
the New York Constitution, in each case as such laws have been amended from time
to time;

 

(v)claims for slander, libel, defamation, negligent or intentional infliction of
emotional distress, personal injury, prima facie tort, negligence, compensatory
or punitive damages, or any other claim for damages or injury of any kind; and

 

(vi)claims for monetary recovery, including attorneys’ fees and other costs and
disbursements.

 

(b)Notwithstanding anything in this Release, Pedreiro retains the right to
enforce the terms of the Agreement, any other rights preserved under the
Agreement, and any other rights which cannot be waived as a matter of law.

 

3.Future Claims. This Release applies to all Claims arising on or before the
Termination Date, but shall not affect any rights or Claims arising thereafter.
Pedreiro agrees to waive his rights under any state or federal statute that
provides that a general release does not extend to claims in its favor that it
does not know or suspect to exist at the time of executing this Release, and
that if known to it would have had to have materially affected its settlement.
Pedreiro represents that he has not assigned or given away any of the Claims
that he has released in this Release.

 

4.No Recovery. Pedreiro agrees that he will not recover upon, or otherwise
enforce or accept monies from, any judgment, decision, or award, in each case
with respect to any Claim released by him in this Release.

 

5.No Admission. The making of this Release is not intended, and shall not be
construed, as an admission that any of the Company Parties has violated any law,
breached any contract, or committed any wrong against Pedreiro.

8



6.Company Indemnity. Nothing in this Release shall deprive Pedreiro of any
indemnity rights to which he is entitled under his Employment Agreement (as
defined in the Agreement) or otherwise.

 

7.Consideration Period. Pedreiro acknowledges that: (i) he was given 21 days in
which to review and consider this Release, and that if he executed it before the
end of the 21-day period such early execution was completely voluntary; (ii) he
was encouraged in writing to discuss this Agreement with his attorney at his own
expense that he has in fact done so; (iii) he is aware that by signing this
Agreement he will be waiving both known and unknown claims; and (iv) he has
carefully read this Release, fully understand what it means, and is entering
into it voluntarily and of his own free will.

 

8.Revocation Period. Pedreiro acknowledges that for a period of seven days after
he signs this Release he has the right to revoke it by providing notice in
writing to Jules Kaufman, General Counsel, by hand delivery, certified mail or
overnight courier, to the address in the letterhead above. If he revokes this
Release he will not be entitled to the Conditional Compensation and Benefits.
This Release will not become effective and enforceable until after the
expiration of the seven-day revocation period.

 

9.Severability. If any provision of this Release is held by any court of
competent jurisdiction to be illegal, void, or unenforceable, such provision
shall be of no force and effect. However, the illegality or unenforceability of
such provision shall have no effect upon, and shall not impair the
enforceability of, any other provision of this Release. If paragraph 2 is held
to be illegal, void or unenforceable, Pedreiro agrees to promptly execute a
valid Release in favor of the other Party.

 

10.Applicable Law. This Release is governed by the laws of the State of New
York, without regard to its conflict of laws provisions.

 

11.Counterparts. This Release may be executed in more than one counterpart, each
of which shall be deemed an original, but all of which shall constitute one and
the same instrument, and may be delivered electronically or by facsimile
(including, without limitation, by “PDF”), with any such copy so delivered
having the effect of an originally executed copy.

 

THIS IS A LEGALLY ENFORCEABLE DOCUMENT.

 

SÉRGIO PEDREIRO

 

    Date:     Signature                   COTY INC.             Date:     By:  
                Title:        

9